Citation Nr: 1509226	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  03-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


REMAND

In an August 2013 remand, the Board instructed the RO to provide the Veteran with another VA examination to address the diagnostic and etiological questions presented by his claim.  In January 2014, the Veteran underwent a VA examination.  Ultimately, the January 2014 opined as follows:

The [V]eteran has a long, and well-documented history of the [V]eteran misrepresenting his symptoms as well as his substance use patterns-therefore his reported symptoms and history cannot be taken as valid without additional objective evidence to support the veracity of his statements.  A previous [Compensation and Pension examination] report dated [April 26, 2010,] also noted that the 'veteran has a long history of psychiatric problems including drug seeking, borderline personality disorder, anti-social personality disorder, malingering, and manipulative behavior.  That needs to be taken into account in assessing any subjective part of this exam[ination].'  There is a well-documented pattern in his medical record of providers noting likely malingering.  The veteran reported having experienced combat during this exam[ination], but in an initial history and physical from February of 2002 he denied ever having been in combat.  There are numerous other incongruities evident when comparing his self-report during this exam[ination] and reports he has made to providers as documented in his medical record.  It is important to note that the providers' perceptions of the veteran, as well as their assessment of him, have been consistent including their diagnosing him with various personality disorders as well as alcohol/substance dependence.  A note from his psychiatrist dated [October 3, 2007,] describes the provider confronting the veteran about numerous controlled medication prescriptions he was having filled in the community, and after he was confronted with the print-out of the extensive list of controlled substance he was taking he denied having filled them or that he was taking them.  His reports of non-use or sobriety are therefore questionable.  He reported during this exam[ination] that he left the RSAT program because he did not want to do a poster that would reveal his having experienced a sexual assault, but records indicate that his girlfriend had been providing him Xanax which he was using while he was in the program (and falling asleep during the classes), and he was discharged as a result.  As a result of these problems regarding the validity of the veteran's self-report, a diagnosis could not be provided based on the information from this exam[ination].  In this author's opinion, that even though a valid diagnosis could not be provided based on this exam[ination], the overall patterns evident in his medical record are consistent with a diagnoses of Personality Disorder, [not otherwise specified,] with Borderline and Antisocial Features, as well as Alcohol Dependence and Polysubstance Abuse[,] but not with PTSD based on both [Diagnostic and Statistical Manual of Mental Disorders (DSM)]-IV and DSM-V criteria.  There is no credible objective evidence that these disorders were caused by or the result of his military service.

The RO then obtained a supplemental from the January 2014 VA examination, which was rendered in July 2014.  Specifically, the RO asked the examiner to provide clarification as to whether any diagnosis was rendered; the examiner replied as follows:

It would be speculative to provide one -- but there is no credible evidence of PTSD or a disorder that meets criteria for a service connection.  I did speculate there is a high probability of a personality disorder[,] but did not provide that as a diagnosis because it was speculative.  Does that help clarify things?  Looking over it again I realize the speculation of a personality disorder at the end was a bit confusing given that I didn't give a diagnosis, so I'm glad you double checked.

In the January 2014 opinion, the examiner twice stated that, based on the findings from the January 2014 VA examination, a diagnosis could not be provided.  While the findings obtained during the January 2014 VA examination are for consideration, the examiner is required to consider all of the relevant evidence of record in rendering the requested opinions, including previous diagnoses.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  For the reasons stated above, the Board finds that the January 2014 VA examination is inadequate, even with consideration of the July 2014 supplemental opinion.  

Accordingly, the case is remanded for the following action:

1.  The claims file must be returned to the VA examiner that conducted the January 2014 examination and provided the July 2014 supplemental opinion.  After a review of the entire evidence of record, the VA examiner must state whether any psychiatric disorder that was not found on the January 2014 examination but is shown in the record as being previously diagnosed during the appeal period from March 2002 to the present, is related to the Veteran's military service, to include as due to any verified incident during service.  If the VA examiner that conducted the January 2014 examination and provided the July 2014 supplemental opinion is not available, the claims file must be provided to a VA psychiatrist to provide the requested opinion.  An additional VA examination must only be conducted if deemed necessary by the VA examiner providing the opinion.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination if scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appea.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

